IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                              Assigned on Briefs January 9, 2001

             EL-SHABAZZ AHKEEN v. DONAL CAMPBELL, ET AL.

                     Appeal from the Chancery Court for Davidson County
                      No. 00-1282-I   Irvin H. Kilcrease, Jr., Chancellor



                    No. M2000-02411-COA-R3-CV - Filed November 2, 2001


A state prisoner appeals the trial court’s dismissal of his petition for writ of certiorari seeking judicial
review of sanctions imposed in prison disciplinary proceedings. He asserts the proceedings denied
him due process and that the board’s failure to follow Department of Correction policies and
procedures constituted an illegality under state law grounds for common law writ of certiorari. We
affirm the trial court and hold (1) the sanctions imposed did not trigger due process protections, (2)
the alleged failure to follow specific procedures did not amount to failure to follow the essential
requirements of the law in the context of prison disciplinary proceedings, and (3) there was evidence
to support the board’s finding.

           Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                 Affirmed and Remanded

PATRICIA J. COTTRELL, J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S.,
and WILLIAM C. KOCH, JR., J., joined.

El-Shabazz Ahkeen, Henning, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter, Michael E. Moore, Solicitor General, Dawn
Jordan, Assistant Attorney General, Nashville, Tennessee, for the appellees, Donal Campbell, West
Tennessee State Penitentiary Disciplinary Board, Lisa Reynolds and James Dukes.


                                               OPINION

         Mr. El-Shabazz Ahkeen appeals from the dismissal by the trial court of his petition for
statutory and common law writ of certiorari to review action by the disciplinary board of the
institution in which Appellant is incarcerated. The petition alleges that the board found Appellant
guilty of the offense “conspiracy to violate state law of forgery,” a violation of the Department of
Correction policy 502.02 IV. The petition further alleges that the punishment imposed by the board
was five days in punitive segregation, suspended for sixty days, and a $20.00 fine.
         The trial court granted summary judgment to respondents, holding the punishments and
restrictions on Appellant did not impose such atypical and significant hardships as to create a liberty
interest that would invoke due process requirements.

        The proper method for judicial review of a prison disciplinary board decision is by petition
for common law writ of certiorari. Rhoden v. State Dep’t. of Correction, 984 S.W.2d 955, 956 (Tenn.
Ct. App. 1998) (citing Bishop v. Conley, 894 S.W.2d 294 (Tenn. Cr. App. 1994)).1 Under such a
petition, a court’s review of administrative agency decisions is very limited. Tenn. Code Ann. §
27-8-101 provides:

         The writ of certiorari may be granted whenever authorized by law, and also in all
         cases where an inferior tribunal, board, or officer exercising judicial functions has
         exceeded the jurisdiction conferred, or is acting illegally, when, in the judgment of
         the court, there is no other plain, speedy, or adequate remedy.

        Where a petitioner challenges the correctness of the decision of the board or other decision-
maker, the common law writ does not provide a remedy. Yokley v. State, 632 S.W.2d 123, 126
(Tenn. Ct. App. 1981). Because the intrinsic correctness of the decision of the lower tribunal is not
subject to judicial review, Powell v. Parole Eligibility Review Bd., 879 S.W.2d 871, 873 (Tenn. Ct.
App. 1994), the scope of review is generally limited to a determination of whether the administrative
body acted outside its jurisdiction or arbitrarily, capriciously, or illegally. Cooper v. Williamson
County Bd. of Educ., 746 S.W.2d 176, 179 (Tenn. 1987).

         The writ itself is an order issued by a superior court to compel an inferior tribunal to send up
its record for review. Pigg v. Casteel, No. 01A01-9807-CH-0038, 1999 WL 166499, at *2 (Tenn.
Ct. App. Mar. 29, 1999) (no Tenn. R. App. P. 11 application filed). In order to warrant issuance of
the writ, the petition must sufficiently allege that the inferior tribunal acted outside its jurisdiction,
illegally, fraudulently, or arbitrarily. The writ of certiorari is considered an extraordinary remedy,
and it is not available as of right. Clark v. Metro. Gov’t of Nashville and Davidson County, 827
S.W.2d 312, 316 (Tenn. Ct. App. 1991). The decision of whether to grant the writ, thus compelling
the filing of the record of proceedings below, lies within the sound discretion of the trial court.
Boyce v. Williams, 215 Tenn. 704, 713-14, 389 S.W.2d 272, 277 (1965).

        Mr. Ahkeen alleges that he received a letter from a friend who was incarcerated in an
Arkansas prison asking him to draft a letter of recommendation for parole to be signed by the
friend’s mother-in-law. He prepared two such letters and sent them to his friend. Arkansas prison
officials intercepted the letters and notified Tennessee prison officials. The result was the


         1
          See also Perry v. C old Cree k Correc tional Fa cility Disciplina ry Bd., No. M1999-01898-COA-R3-CV, 2000
W L 1137710, at *3 (Tenn. Ct. App. Aug. 9, 2000) (no Tenn. R. App. P. 11 application filed) and Buford v. Tennessee
Dep’t. of Correction, No. M1998-000157-COA-R3-CV, 1999 WL 1015672, at *3-4 (Tenn. Ct. App. Nov. 10, 1999)
(no Tenn. R. App. P. 11 application filed) (determining that the common law writ, as oppose d to the statutor y writ, is
the appropriate mechanism).

                                                          -2-
disciplinary charge and proceeding. TDOC Policy 502.05 IV (L) defines the offense of “conspiracy
to violate state law” as “two or more persons, each having the culpable mental state required for the
offense which is the object of the conspiracy and each acting for the purpose of promoting or
facilitating the commission of the state criminal offense.” The offense Mr. Ahkeen was charged with
conspiring to commit was forgery or fraud. Mr. Ahkeen asserts that the procedure used by the
disciplinary board was defective and denied him due process of law.

                                           I. Due Process

        Any due process analysis must begin with a determination of what process, if any, was due
in the circumstances presented. The United States Supreme Court has several times discussed the
extent of the due process guarantees applicable to prison disciplinary proceedings and has held that
“prison disciplinary proceedings are not part of a criminal prosecution, and the full panoply of rights
due a defendant in such proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556, 94
S. Ct. 2963, 2975, 41 L. Ed. 2d 935, 951 (1974) (citing Morrissey v. Brewer, 408 U.S. at 488, 92 S.
Ct. at 2603). In Wolff, the Court recognized that the unique requirements of prison life necessarily
involve the loss by prisoners of many rights afforded to unincarcerated citizens. The Court also
established the minimal constitutional requirements which must be met in prison disciplinary
proceedings, including written prior notice of the charges, an opportunity to present witnesses when
not hazardous to institutional safety and goals, an impartial decision maker, and a written statement
as to the evidence relied on and the reason for the action taken. Wolff, 418 U.S. at 564-66, 94 S. Ct.
2978-79.

        The United States Supreme Court later limited the application of Wolff, essentially holding
that a prisoner’s liberty or property interest is not sufficient to trigger due process in a number of
situations where disciplinary sanctions are imposed. An inmate is only entitled to the limited due
process rights provided in Wolff when the sanctions impose “atypical and significant hardship on the
inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 483-85,
115, S. Ct. 2293, 2300-01(1995). The inmate in Sandin had been placed in punitive segregation for
thirty days due to a disciplinary infraction. The Court held that those who are incarcerated pursuant
to a valid conviction are not entitled to constitutional due process in prison disciplinary procedures
that result in brief periods of disciplinary segregation, and determined that thirty days was a brief
period. Sandin, 515 U.S. at 186, 115 S. Ct. at 2301.

         This court has applied the Sandin holding to various types of sanctions, finding these
sanctions are not atypical so as to trigger due process. Dotson v. TDOC, No. 01A001-9811-CV-
00596, 1999 WL 430405, at *1 (Tenn. Ct. App. June 29, 1999) (no Tenn. R. App. P. 11 application
filed) (placement in five day segregated confinement suspended for sixty days, loss of six months
of visitation privileges, and payment for a drug screen); Mack v. Jones, No. 03A01-9806-CV-00215,
1999 WL 172645, at *3 (Tenn. Ct. App. Mar. 24, 1999) (no Tenn. R. App. P. 11 application filed)
(transfer to a more secure or severe prison facility); Blackmon v. Campbell, No. 01A01-9807-CH-
00361, 1999 WL 85518, at *1 (Tenn. Ct. App. Feb. 23, 1999) (no Tenn. R. App. P. 11 application
filed) (removal from a prison job); Hawkins v. Sundquist, No. 01A01-9803-CH-00164, 1999 WL

                                                 -3-
22386, at *1 (Tenn. Ct. App. Jan. 21, 1999) (placement of prison in lockdown status due to violent
incidents); Compton v. Commissioner, No. 01A01-9710-CH-00539, 1998 WL 195978, at *2 (Tenn.
Ct. App. April 24, 1998) (no Tenn. R. App. P. 11 application filed) (reclassification from minimum
security to medium security status).

        Mr. Ahkeen alleges that the sanctions given him by the disciplinary board included five days
in punitive segregation, suspended for sixty days, and a $20.00 disciplinary fee. As the trial court
determined, the punishments imposed on Mr. Ahkeen do not constitute an “atypical and significant
hardship on the inmate in relation to the ordinary incidents of prison life.” Therefore, Mr. Ahkeen
can claim no liberty interest to which due process attaches.

         Mr. Ahkeen alleges that the loss of the opportunity to earn sentence reduction credits is a
liberty interest triggering due process. He has not alleged that the sanctions imposed against him
included loss of accumulated sentence reduction credits. This court has determined that such loss
can implicate an interest sufficient to invoke due process.2 Livingston v. Board of Paroles, No.
M1999-01138-COA-R3-CV, 2001 WL 747643 (Tenn. Ct. App. July 5, 2001) (no Tenn. R. App. P.
11 application filed); see Greene v. Tennessee Dep’t. of Correction, No. 01A01-9608-CH-00370,
1998 WL 382204, at *3 (Tenn. Ct. App. Jul. 10, 1998) (no Tenn. R. App. P. 11 application filed)
(prisoner had a property interest in accumulated, or already earned, good and honor time credits).
Mr. Ahkeen argues, however, that his disciplinary conviction resulted in a change of status which
prevented him from earning sentence reduction credits he would otherwise have been eligible to
earn. For example, Tenn. Code Ann. § 41-21-236(4) provides, “no sentence credits for institutional
behavior may be awarded for any month in which a prisoner commits a disciplinary offense of which
he is found guilty.” Mr. Ahkeen alleges that his disciplinary conviction, therefore, resulted in his
inability to earn six days of sentence reduction credits by operation of the statute. He also alleges
that his disciplinary conviction included a change in security status which will result in his loss of
the opportunity to earn another 72 days of sentence reduction credits over the next 18 months.

        A prisoner has no right to sentence reduction credits; “[s]uch sentence credits shall not be
earned or credited automatically, but rather shall be awarded on a monthly basis to an inmate at the
discretion of the responsible warden . . . .” Tenn. Code Ann. § 41-21-236(a)(2-3). Thus, there is no
cognizable interest in unearned sentence credits. The due process clause protects “only genuine
claims involving pre-existing entitlement . . . not . . . unilateral expectations or abstract needs or
desires.” Kaylor v. Bradley, 912 S.W.2d 728, 735 (Tenn. Ct. App. 1995). A similar claim was made
in Person v. Morgan, 181 F.3d 103 (table), 1999 WL 282615 (6th Cir. 1999) (UNPUBLISHED

         2
           In Superintend ent, Massach usetts Correctio nal Institution, W alpole v. H ill, 472 U.S. 445, 105 S. Ct. 2768
(1985), the U.S. Supreme Court explained its holding in Wolff v. M cDon nell as requiring procedural protections, by
virtue of the due process clause, before a prison inmate could be deprived of a protected liberty interest in accumulated
good time cred its. Hill, 472 U.S. at 453, 105 S. Ct. at 2773. In Hill, the Court recognized the holding by the
Massac husetts Supreme Judicial Court tha t state law crea ted a liberty in terest in such credits. Id. Massac husetts statute
provided that accumulated sentence credits could be lost “if a prisoner violates any rule of his place o f confine ment.”
Id. at 447, 2769. We note that Tennessee statutes provide for the loss by a prisoner of previously earned sentence
reduction credits only in certain circ umstan ces. Tenn . Code A nn. § 41 -21-23 6(a) and (g).

                                                             -4-
OPINION), wherein the prisoner contended that the sanction of segregation he received for a
disciplinary infraction affected the length of his incarceration because he could not earn sentence
reduction credits while in segregation. The court found:

        Person’s claim lacks an arguable basis in law. First, a prisoner has no inherent
        constitutional right to remain free of administrative segregation. Second, unless
        Person’s disciplinary conviction resulted in an atypical and significant hardship on
        him in relation to the ordinary incidents of prison life or will inevitably affect the
        duration of his sentence, he lacks the liberty interest required for a due process
        challenge to his conviction. Although Person argues that his stay in segregation,
        occasioned by his disciplinary conviction, precludes his opportunity to earn sentence
        reduction credits that would lead to an earlier release, such speculative, collateral
        consequences of a prison disciplinary conviction are insufficient to create a liberty
        interest.

Id. at *1 (citations omitted).

       The gravamen of Mr. Ahkeen’s claim is that the disciplinary board failed to follow its own
procedures. It is well-settled that allegation of such failure does not invoke due process
considerations.

        Thus language in state laws or prison regulations no longer creates a liberty interest
        protected by the Due Process Clause. Rather, from now on, when analyzing due
        process claims federal courts look neither to state laws or regulations to ascertain
        whether they create a liberty interest in connection with a housing assignment,
        imposition of administrative or disciplinary segregation, reclassification, job
        assignment, or a prison transfer, nor to the subjective motives of prison officials for
        effecting such changes. Instead, the Court focuses on the nature of the deprivation
        itself.

Reinholz v. Campbell, 64 F. Supp. 2d 721, 729 (W.D. Tenn. 1999) aff’d, 198 F.3d 247 (6th Cir.
1999). As the Reinholz court observed, after Sandin, “prisoners may no longer peruse state statutes
and prison regulations searching for the grail of limited discretion. Instead, a prisoner has a liberty
interest” only in those deprivations described in Sandin as imposing atypical and significant hardship
on the inmate. After Sandin, the nature of the deprivation actually imposed is the appropriate focus
for a determination of whether a liberty interest is implicated, not the content of any prison
regulations.

       Therefore, we conclude that Mr. Ahkeen failed to allege any liberty interest subject to due
process protections and his petition was properly dismissed as to those grounds.




                                                 -5-
                       II. “Illegality” Under Common Law Writ of Certiorari

         This court has held that the common law writ of certiorari is available to correct the
“essential illegality” of a denial of procedural rights guaranteed by the federal and state constitutions.
State v. Womack, 591 S.W.2d 437, 442 (Tenn. Ct. App. 1979). However, Mr. Ahkeen maintains that
by failing to follow TDOC disciplinary policies, the board acted illegally, regardless of whether its
actions also amounted to a deprivation of constitutional due process. We do not disagree that state
law can create remedies which are additional to those created by constitutional provisions.
Additionally, we do not disagree that, while allegations of constitutional violations are one type of
“illegality” supporting judicial review by common law writ of certiorari, Davis v. Campbell, No.
01A01-9712-CH-00755, 1998 WL 812533, at *1 (Tenn. Ct. App. Nov. 25, 1998) (no Tenn. R. App.
P. 11 application filed) (allegation of denial of due process is allegation that the board and warden
acted arbitrarily and illegally), they are not the only basis for a claim that a board has acted illegally.
Hoover v. Metro Bd. of Zoning Appeals, 924 S.W.2d 900, 905 (Tenn. Ct. App. 1996); Harless v. City
of Kingsport, No. 03A01-9707-CH-00289, 1998 WL 131519, at *4 (Tenn. Ct. App. Mar. 25, 1998)
(no Tenn. R. App. P. 11 application filed) (giving examples of circumstances supporting allegations
of illegal or arbitrary board action).

         However, a writ of certiorari “provides a vehicle for a court to remove a case from a lower
tribunal to determine whether there has been a failure to proceed according to the essential
requirements of the law.” Clark, 827 S.W.2d at 317 (concurring opinion) (citing Gallatin Beer
Regulation Comm’n v. Ogle, 185 Tenn. 482, 206 S.W.2d 891, 893 (1948)). Thus, an allegation of
illegality sufficient to support judicial review of the board’s decision must involve a failure to follow
“essential requirements of the law.”

        It must be borne in mind that the functions of certiorari are simply to ascertain the
        validity of proceedings before a court of justice, either on the charge of their
        invalidity, because the essential forms of the law have not been observed, or on that
        of the want of jurisdiction in the court entertaining them. . . . Hence, it has been held
        that the supervisory jurisdiction of the court on a certiorari must be restricted to an
        examination into the external validity of the proceedings had in the lower court. . .
        . The supervisory powers of the court should not be confounded with its appellate
        jurisdiction.

Hoover Motor Express Co. v. Railroad & Public Utilities Comm., 195 Tenn. 593, 601, 261 S.W.2d
233, 236 (1953) (citations omitted).

        The Department of Correction is vested with the management and government of state
prisons, Tenn. Code Ann. § 4-6-102, and in describing this grant of authority, our Supreme Court
has stated:




                                                   -6-
         The legislature has provided the TDOC considerable deference and broad
         dscretionary powers to enable TDOC to manage its tremendous responsibilities . . .
         . This broad grant of legislative discretion necessarily includes the power to establish
         policies and procedures for handling disciplinary matters.

Mandela v. Campbell, 978 S.W.2d 531, 534 (Tenn. 1998). Pursuant to this grant of authority, the
Department has established Uniform Disciplinary Procedures whose stated purpose is, “To provide
for the fair and impartial determination and resolution of all disciplinary charges placed against
inmates . . . .” TDOC Pol. & Proc. # 502.01 II. These procedures include a general policy
statement:

         Fair and impartial disciplinary proceedings will be administered against inmates
         charged with disciplinary infractions. The procedures contained herein alone shall
         govern the disciplinary process. This policy is not intended to create any additional
         due process guarantees for inmates beyond those which are constitutionally required.
         Minor deviations from the procedures set forth below shall not be grounds for
         dismissal of a disciplinary offense unless the inmate is able to show some prejudice
         as a result and the error would have affected the disposition of the case.

TDOC Pol. & Proc. # 502.01 V.

        Mr. Ahkeen’s specific allegations of failure to follow the Department’s procedures include
an assertion that his disciplinary hearing was held more than seven days after he received notice of
the charge against him, in violation of the policy which states that “no inmate charged with a
disciplinary offense should be required to wait more than 7 calendar days until his disciplinary
hearing is held, unless the hearing is continued pursuant to [procedures]. Failure to comply with this
provision may constitute grounds for dismissal.”3 Mr. Ahkeen made a pre-hearing motion to dismiss
on the basis of this policy, and the denial of the motion is another ground for his allegation the board
failed to follow procedures. He has not alleged any harm to him from the slight delay.4

         He next asserts the hearing did not comply with TDOC procedures because it was held by
one member of the disciplinary board. He asserts that the offense with which he was charged could
have resulted in sanctions which, according to TDOC policies, require a hearing by a full hearing
panel. The TDOC procedures require a three-member hearing panel for hearings on certain types
of offenses, generally those with more severe punishment. A hearing on any offense which may
result in loss of accumulated sentence credits is to be conducted by a three-member panel. However,
the procedures specifically provide limitations on the sanctions which may be imposed by any panel
other than a three-member panel; for example, any recommendation or loss of accumulated sentence

         3
         Mr. Ahkeen alleged he was charged on February 9, the hear ing was c ontinue d on Fe bruary 1 7, and w as held
on February 22.

         4
             The record of the disciplinary hearing indicates he was not segregated while waiting for his hearing.

                                                           -7-
credits may be made only by a three-member panel. Mr. Ahkeen does not allege he received a
sanction that was not within the authority of a one-member panel to impose or recommend. Instead,
he argues that he was entitled to a three-member hearing panel because he could have received those
sanctions. Again, since he was not given the more severe sanctions, he has not alleged how he was
harmed by use of the procedure for less serious offenses.

        Mr. Ahkeen also asserts that the one member of the board who conducted his hearing should
not have been allowed to do so because she was disqualified by a TDOC policy which prohibits
employees sitting on any hearing panel when he or she has a personal interest in the outcome of the
case.5 The alleged personal interest is that Mr. Ahkeen had previously filed a grievance and a
lawsuit alleging retaliation for the grievance against several prison employees, including the panel
member’s husband.6 Mr. Ahkeen does not make any other allegations about the “personal interest”
of the board member. We note the disciplinary charges herein were brought by other employees of
the prison, and the disciplinary board’s decision was subject to appeal to the warden. The policy
upon which Mr. Ahkeen relies provides that a deputy or associate warden will arbitrate any
determinations on the eligibility of a particular employee to participate as a hearing panel member
in a particular hearing. Mr. Ahkeen does not allege that he asked for such arbitration. In fact, he did
not raise this issue in his appeal of the disciplinary board’s decision to the warden.

        We do not consider these allegations of failure to follow internal TDOC procedures to
amount to allegations that the disciplinary board did not follow the essential requirements of the law.
In the context of prison disciplinary proceedings, both the Tennessee Supreme Court and the United
States Supreme Court have recognized the broad discretion necessary to allow prison officials to
perform their responsibilities and, in shaping the law in this area, have also taken into consideration
the realities of life in prison. Courts have recognized that lawfully convicted prisoners may be
subjected to disciplinary proceedings which do not ensure “a full panoply of rights.” Wolff, 418 U.S.
at 540, 94 S. Ct. at 2967. A prisoner’s interest in sanctions which may be imposed pursuant to such
proceedings is a liberty or property interest, and that interest does not extend to sanctions which do
not “impose atypical and significant hardship” beyond the ordinary incidents of prison life. Sandin,
115 S. Ct. at 2295. Therefore, we conclude that the “essential requirements of the law” in this area
are those established by the due process clause. Where the Tennessee legislature has not imposed
more stringent requirements on prison disciplinary procedures,7 we decline to do so. Without a
constitutional or statutory “essential requirement”, the writ of certiorari procedure does not authorize


         5
           TDOC Pol. & Proc. # 502.01 VI. A.2 also prohibits an employee from sitting on a hearing panel where he or
she is the reporting officer, participated in the investigation of the charge, has personal knowledge of the case, or is the
inmate’s assigned counselor, inmate relations coordinator, or unit manager.

         6
          The lawsuit had been dismissed, and the dismissal affirmed on app eal before the charg e herein w as broug ht.
Ahkeen v. Parker, No. W1998-00640-COA-R3CV, 2000 WL 52771 (Tenn. Ct. App. Jan. 10, 2000)(no Tenn. R. App.
P. 11 application filed).

         7
             See Tenn. Code Ann. § 40-35-317.

                                                            -8-
courts to create one. Therefore, a failure to sufficiently allege a due process violation in the conduct
of prison disciplinary proceedings is also a failure to allege, under common law writ of certiorari
grounds, that a disciplinary board has acted illegally by not following the essential requirements of
the law.8 Accordingly, allegations that the board acted illegally by failing to follow TDOC
procedures do not, in and of themselves, support issuance of a writ of certiorari to review the legality
of the board’s decision.

                                                 III. Material Evidence

        Mr. Ahkeen also asserts that the disciplinary board’s finding that he violated a department
rule is not supported by the evidence. In Wolff v. McDonnell, the United States Supreme Court
determined that one of the minimal constitutional requirements applicable to prison disciplinary
proceedings is a written statement of the evidence relied on and the reason for the action taken.
Wolff, 418 U.S. at 564-66, 94 S. Ct. at 2978-80. In Superintendent v. Hill, the Court determined that
“the minimum requirements of procedural due process”, where due process attaches, include a
requirement that the findings of a prison disciplinary board be supported by some evidence in the
record. Hill, 472 U.S. at 454, 105 S. Ct. at 2773. As discussed above, the Court also determined in
Sandin that due process is not implicated by all actions taken by a prison disciplinary board, and we
have determined that the deprivations alleged by Mr. Ahkeen are not the type triggering a due
process analysis. Nonetheless, the United States Supreme Court’s discussion of the due process
requirement that some evidence support a disciplinary board’s determination provides insight which
is relevant to our discussion of a similar state law requirement. In Superintendent v. Hill, the Court
examined the standard that due process is met “if there was some evidence from which the
conclusion of the administrative tribunal could be deduced.” Hill, 472 U.S. at 455, 105 S. Ct. at
2774. The Court, declining to adopt a more stringent evidentiary standard as a constitutional
requirement, stated:

          Ascertaining whether this standard is satisfied does not require examination of the
          entire record, independent assessment of the credibility of witnesses, or weighing of
          the evidence. Instead, the relevant question is whether there is any evidence in the
          record that could support the conclusion reached by the disciplinary board. . . . The
          fundamental fairness guaranteed by the Due Process Clause does not require courts
          to set aside decisions of prison administrators that have some basis in fact.

Id.

        Under state law, one of the questions raised by an allegation that a board or commission acted
illegally or arbitrarily is whether the record contains any material evidence to support the decision



         8
          W e do not im ply that a statu tory viola tion cann ot constitute a failure to co nform to the essen tial requirem ents
of the law.

                                                              -9-
below.9 Davison v. Carr, 659 S.W.2d 361, 363 (Tenn. 1983); Hoover v. Metropolitan Bd. of
Housing Appeals, 936 S.W.2d 950, 954 (Tenn. Ct. App. 1996); Metropolitan Air Research Testing
Auth., Inc. V. Metropolitan Gov’t. of Nashville and Davidson County, 842 S.W.2d 611, 619 (Tenn.
Ct. App. 1992). Absent some material evidence, the petitioner is entitled to relief under the common
law writ of certiorari.

        However, any such judicial review is limited to finding some evidentiary basis, and “neither
the trial court nor this court determines any disputed question of fact or weighs any evidence.”
Gallatin Housing Auth. v. City Council, City of Gallatin, 868 S.W.2d 278, 280 (Tenn. Ct. App.
1993). The Tennessee Supreme Court has explained, “The scope of review under the common law
writ does not ordinarily extend to a redetermination of the facts found by the administrative body.”
 Cooper, 746 S.W.2d at 179. Further,

          The writ has never been employed to inquire into the correctness of the judgment
          rendered where the court had jurisdiction, and was therefore competent. Hence it has
          been held that the supervisory jurisdiction of the court on a certiorari . . . cannot be
          exercised to review the judgment as to its intrinsic correctness, either on the law or
          on the facts of the case.

Hoover Motor Express Co., 195 Tenn. at 601, 261 S.W.2d at 236 (citations omitted). In other
words, “it is not the correctness of the decision that is subject to judicial review, but the manner in
which the decision is reached.” Powell v. Parole Eligibility Bd., 879 S.W.2d 871, 873 (Tenn. Ct.
App. 1997).

       The appellees filed the record of the disciplinary proceeding.10 Mr. Ahkeen also filed the
record, or parts thereof, as attachments to his pleadings. The notice of charges states that
information was received from the Arkansas prison system confirming that Mr. Ahkeen and an


         9
            The requirement of some material evidence to support the decision of the lower tribunal has been treated
analytically as (1) a test for “illegality,” see, e.g., Hoov er v. Metro politan B d. of Zon ing App eals, 924 S.W.2d at 904-05
(A determination that there is no material evidence to support the decision requires the reviewing the court to “conclude
that the adm inistrative bo dy acted illegally.”); (2) a s a standard for “arbitra ry” action , see, e.g., South v. Tennessee Bd.
of Paroles, 946 S.W.2d 310, 311 (Tenn. Ct. App. 1996) (“One useful criterion for determining whether a decision can
be considered to b e arbitrary is whether o r not it has a rational basis. Perhaps another might be whether it is supported
by any substantial a nd ma terial eviden ce in the rec ord.”); (3) as a separa te basis for grant of relief under the common
law writ of certio rari, see, e.g., Lions H ead Ho meow ners’ Ass’n . v. Metrop olitan Bd . of Zonin g App eals, 968 S.W. 2d
296, 303 (Tenn. Ct. App. 1997) (Persons seeking relief under common law writ of certiorari have the burden of
demonstrating the board “exceeded its jurisdiction, acted illegally, arbitrarily, or without material evidence to support
its decision.” ) While it is no t necessary to precisely categoriz e the app ropriate grounds for such a challenge, we think
it is clear that a decision that is not based on some m aterial evidence is subject to jud icial review and rev ersal. Thus,
we disting uish lack o f evidenc e in the reco rd from “failure to fo llow essen tial requirem ents of the la w.”

         10
           The record was attached to an affidavit certifying it as the disciplinary appeal, and the affidavit was filed in
support of the motion for summary judgment. This filing, in essence, complies with the requirement for filing of the
record upon grant of the writ of certiorari. Because it is certified to be the entire record, we will consider it as such.

                                                             -10-
Arkansas inmate were conspiring to commit fraud by falsifying documents for the other inmate’s
parole consideration. According to the hearing report, the charging officer testified at the hearing.
Both the report and Mr. Ahkeen’s appeal state that the letter of recommendation and a personal letter
to his friend, the Arkansas inmate, were presented as evidence at the hearing. Thus, there was some
evidence presented.

        Mr. Ahkeen’s appeal states his real claim: that there was no evidence of his intent to conspire
to commit fraud or forgery. That claim is essentially an allegation that the board made incorrect
inferences or reached incorrect conclusions based on the evidence that was presented. We interpret
that claim to be an attack on the intrinsic correctness of the board’s decision. As such, it does not
constitute a ground for relief under the common law writ of certiorari. Where the essence of the
complaint is an attack on the correctness of the board’s decision, dismissal is warranted. Turner v.
Tennessee Bd. of Paroles, 993 S.W.2d 78, 80 (Tenn. Ct. App. 1999). Neither the trial court nor this
court is authorized to weigh the evidence or to substitute its judgment for that of the board.
McCullen v. City of Memphis, 786 S.W.2d 633, 642 (Tenn. 1990).

        Accordingly, we affirm the trial court’s dismissal of the petition for writ of certiorari. Costs
are taxed to the appellant, El-Shabazz Ahkeen.



                                                        ___________________________________
                                                        PATRICIA J. COTTRELL, JUDGE




                                                 -11-